Citation Nr: 1114038	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  06-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for chondromalacia of the right patella with degenerative arthritis, currently evaluated as 10 percent disabling.  

2.  Entitlement to service connection for osteoarthritis of the left knee, claimed as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1978 and from January 1991 to April 1991.  

This matter is before the Board of Veterans' Appeals (Board) following a Board remand in May 2010.  It was originally on appeal from an August 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The case was subsequently transferred to the jurisdiction of the Houston, Texas RO.  

The Veteran submitted additional evidence in January 2010, along with a waiver of his right to initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

In August 2008, the Veteran participated in a Travel Board hearing before a Veterans Law Judge who is no longer employed at the Board.  In April 2010, the Veteran was notified of this fact, and he requested another Board hearing.  The Board remanded the claim in May 2010 to afford the Veteran a Board hearing at the RO.  The Veteran participated in a Travel Board hearing before the undersigned Veterans Law Judge in August 2010 in compliance with the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  During that hearing, the Veteran was granted a 60-day extension of time to submit additional evidence.  After the hearing, the Veteran requested an additional 30 day extension.  The Board notes that no additional evidence was submitted.  

The issue of  entitlement to an increased rating for chondromalacia of the right patella with degenerative arthritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent evidence of record does not show that a left knee disorder was incurred in service or was caused or aggravated by a service-connected disorder


CONCLUSION OF LAW

A left knee disorder was not caused or aggravated by active military service and was not proximately due to or aggravated by a service-connected disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence necessary to substantiate the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that these notice requirements apply to all five elements of a service connection claim, which include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a claimant of what is needed to substantiate a claim includes notification as to what information and evidence VA will seek to provide and what evidence the claimant is expected to provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In correspondence dated in March 2004, the RO advised the Veteran of what the evidence must show to establish entitlement to service connection on a direct basis and described the types of evidence that the Veteran should submit in support of his claim.  The RO also explained what evidence VA would obtain and make reasonable efforts to obtain on the Veteran's behalf in support of the claim.  

The Board notes that the Veteran's service connection claim is based on secondary service connection.  The Veteran has not received notice of the elements of secondary service connection in a letter from the RO.  However, for the following reasons, the Board finds that failure to provide such notice has created no prejudice to the Veteran.  First, in the March 2004 notice letter, the RO advised the Veteran to submit evidence showing a connection between his left knee condition and his service-connected right knee condition.  The RO also noted that temporary or intermittent flare ups of a condition are not considered aggravation unless the underlying condition has gotten worse.   Thus, the record indicates that the Veteran had constructive knowledge of some of the elements of a secondary service connection claim.  

Further, the August 2008 Board hearing transcript reveals that the Veteran's representative was aware of the evidentiary requirements of secondary service connection.  More importantly, the August 2010 Board hearing transcript shows that the Veteran was aware that in order to establish service connection on a secondary basis, the evidence must show that his service connected right knee disorder caused or aggravated his left knee disorder.  This establishes that the Veteran had actual knowledge of the evidentiary requirements of secondary service connection.  For these reasons, the Board finds that the lack of notice has resulted in harmless error.    

A March 2006 notice letter addressed the elements of degree of disability and effective date.  Although the AOJ did not provide fully compliant notice until after initial adjudication of the claim, it readjudicated the claim and issued supplemental statements of the case in October 2006 and July 2007.  The issuance of such notice followed by a readjudication of the claim remedied any timing defect with respect to issuance of compliant notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 
 
The scope of VA's duty to assist will depend on the facts and circumstances of an individual case, but typically, the duty to assist requires VA to obtain relevant records from federal agencies, to make reasonable efforts to obtain relevant records not in the custody of federal agencies, and in certain circumstances, to provide a medical examination or obtain a medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has also satisfied VA's duty to assist.  The RO has obtained the Veteran's service treatment records, VA Medical Center (VAMC) treatment records, and private medical records.  The Veteran was afforded a Board hearing in August 2010 and was given an opportunity to obtain and submit additional nexus evidence.  The Board obtained an opinion by an independent medical expert in December 2009, which the Board finds to be adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The opinion provided was predicated on a full reading of the medical records in the Veteran's claims file.  The Veteran has not made the RO or the Board aware of any other evidence relevant to his appeal, and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.  Accordingly, the Board will proceed with appellate review.    

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted where disability is proximately due to or the result of an already service-connected disability.  38 C.F.R. § 3.310.  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen V. Brown, 7 Vet. App. 439 (1995) (en banc).

When an approximate balance of positive and negative evidence regarding the merits of a claim exists, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107(b).  

Analysis

The Veteran claims entitlement to service connection for a left knee disorder on a secondary basis.  Specifically, he believes that his service-connected right knee caused him to shift his weight onto his left knee, which caused additional disability.  

During the Board hearing in August 2010, the Veteran stated that he has suffered from an altered gait since he injured his right knee in service.  He stated that he compensated for the right knee through the years, especially if he had injured or aggravated it.  He testified that his gait leaned toward the left side of the body.  He believes that this has contributed to his current left knee problems.  

Service treatment records are silent for left knee-related complaints, and the first evidence of a diagnosis of a left knee disorder is contained in a December 2003 magnetic resonance imaging (MRI) report. 

The Veteran underwent a VA examination in July 2004.  The examiner diagnosed osteoarthritis of the left knee, which he opined is not caused by the Veteran's right knee condition.  He stated that the Veteran's case file history did not suggest or document altered ambulation to the extent which would cause the type of changes in his knees described by his surgical treatment.  

The Veteran received another VA examination in August 2006.  The examiner diagnosed patella infera; chondromalacia with degenerative meniscal tears of the medial and lateral compartment; postoperative arthroscopic lateral retinacular release and medical and lateral meniscectomies; and moderate osteoarthritis of the left knee.  The examiner stated that the present examination and subjective complaints did not indicate significant  intra-articular pathology in the right knee.  The examiner noted that the Veteran had few subjective complaints related to the right knee, and on clinical observation, the veteran did not have a significant antalgic gait.  The examiner opined that the Veteran's right knee symptoms are not severe enough to produce a gait alteration severe enough to result in the pathology seen in his left knee.  His rationale was that the Veteran does not have severe pathology in his right knee, and he does not have a significant alteration in gait.  

The Board obtained an opinion by an independent medical expert, which is dated in December 2009.  Dr. E.C. reviewed the claims file and summarized the Veteran's pertinent medical history.  He concluded that it is more likely than not that the Veteran's left knee disability is unrelated to his right knee chondromalacia.  The physician acknowledged that it is possible that an altered gait due to disease in one knee joint may result in development of disease in a contralateral joint.  However, he stated that it was unlikely that the Veteran's right patella chondromalacia contributes substantially to the development or progression of osteoarthritis in the left knee joint.  He explained that, in cases where a knee injury may contribute to the development of knee pathology in the contralateral knee, there is usually a severe gait disturbance or deformity.  It is more common for patients to develop bilateral osteoarthritis of the knee joints in either a concurrent or a sequential manner.  There was no documentation of any altered gait disturbance or deformity involving the left lower extremity in the Veteran's claims file.  The Veteran signed numerous statements indicating he had no medical issues or physical conditions that would preclude him from his duties during active service.  The latest statement to this effect was signed in August 1993.  Therefore, Dr. E.C. concluded that the Veteran did not have a substantial deformity or gait disturbance at that time.  In the absence of an altered gait or a deformity such as a mal-alignment of the lower limb, he did not think that the right knee pathology played a substantial role in the causal development of osteoarthritis in the contralateral knee joint.

There are also two positive nexus opinions of record.  In an August 2004 letter, Dr. C.J. stated that it is a known medical fact that if a person sustains an injury in one extremity, he will use the other extremity to help perform his daily activities.  She stated that the Veteran discussed his previous right knee injury with her and how he compensated with his left lower extremity.  The physician stated that the Veteran's left knee disease is consistent with this history and requested that his left knee be considered for military benefits.  

Dr. C.J. submitted an additional letter in December 2006.  She stated that "the standing opinion" is that if one knee is injured, the healthy knee assumes the additional burden of support.  She submitted several medical journal abstracts to support this statement.  She opined that the Veteran's right knee injury helped to contribute to the other knee developing pathology.    

In this case, the Board affords greater probative weight to the December 2009 IME opinion finding that the Veteran's left knee disorder was not caused or aggravated by his right knee disorder than to Dr. C.J.'s opinions to the contrary.  During the August 2010 Board hearing, the Veteran's representative contended that the IME opinion was not based on the evidence of record and was instead based on the absence of evidence showing the Veteran had a right knee problem severe enough to cause the left knee condition.  However, the Board finds that the IME opinion evidences a thorough review of the Veteran's medical history from the time of his right knee injury in service.  Dr. E.C. supported his conclusions with the evidence of record, while Dr. C.J. clearly did not review the Veteran's claims file and supported her opinion with a generalized medical principle, rather than with facts specific to the Veteran's case.  Further, although Dr. C.J. stated that the Veteran is a patient under her care, the Board finds that the IME examiner's opinion, by nature of the fact that he is an orthopedist and has specific training in diagnosing and treating orthopedic conditions, is more probative.  

In considering the lay statements of record that assert that the Veteran's right knee disorder did precipitate his left knee disorder, the medical evidence simply does not support those contentions, and there is no reason for the Board to doubt the authenticity of the medical records.  Further, the Board notes that without medical training, laypersons, such as the Veteran, are not competent to comment on medical matters such as the etiology of a disability.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a)(1).  There are circumstances where lay evidence may be competent and sufficient to establish a diagnosis or medical etiology of a condition.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Here, the Veteran is not competent to provide medical evidence.  His statements do not serve to establish the etiology of his left knee disorder.  

The Board has considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, to the extent outlined above, the doctrine is not for application.  See also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a left knee disorder is denied.  


REMAND

In an October 2008 rating decision, the RO denied entitlement to an increased rating for chondromalacia of the right patella, which was evaluated as 10 percent disabling.  In correspondence dated in November 2008, the Veteran stated that VA's decision dated in October 2008 was incorrect.  He believed that the RO interpreted the evidence regarding the severity of his right knee disability incorrectly.  The RO took no action with regard to this notice of disagreement.    

As the RO did not furnish a SOC for this issue, the Board must remand it for such action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999) (holding that, where a notice of disagreement is filed with a claim and no SOC has been issued, the Board should remand, not refer, that issue to the RO to issue an SOC). 

Accordingly, the case is REMANDED for the following action:

The Veteran should be provided with an SOC with regard to the issue of entitlement to an increased rating for chondromalacia of the right patella with degenerative arthritis, currently evaluated as 10 percent disabling.  The Veteran should be given notice of his appellate rights.  If the appeal is subsequently perfected by timely submission of a substantive appeal, then the matter should be forwarded to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


